Third District Court of Appeal
                            State of Florida

                    Opinion filed February 23, 2022.
                          ________________

                            No. 3D21-1950

       Lower Tribunal Nos. 13210008762FC, CS No. 2001370565
                         ________________


                         Ezra Washington,
                               Appellant,

                                  vs.

            State of Florida Department of Revenue
                 Child Support Program, et al.,
                              Appellees.


    An Appeal from the State of Florida, Department of Revenue, Child
Support Program.

     Ezra Washington, in proper person.

      Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General (Tallahassee), for appellee Department of
Revenue.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
     Upon the Department’s confession of error, the final administrative

support order on review is vacated and the matter remanded for an

administrative hearing.

     Reversed and remanded.




                                   2